MEMORANDUM2
This appeal from an order denying a request for a preliminary injunction comes to us under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We review for abuse of discretion, which occurs only if the district court based its decision either on an erroneous legal standard or on clearly erroneous factual findings. Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999) We cannot say that the district court abused its discretion here. The district court’s denial of the request for a preliminary injunction is therefore
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.